Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 April 2021 and 23 December 2021 were filed and are being considered by the examiner.
Allowable Subject Matter
Claims 1-19 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-19 is the inclusion of the limitations of a liquid discharge head that includes a manifold which communicates with the plurality of inlet parts, and through which the liquids from the plurality of inlet parts are supplied to the plurality of individual outlet parts, wherein the manifold includes: a plurality of upstream-side portions in each of which a channel corresponding to one of the plurality of inlet parts is defined, and a downstream-side portion which communicates with the plurality of upstream-side portions, and in which a channel communicating with the plurality of individual outlet parts is defined.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kishigami et al (US 11,267,244) disclose A liquid ejection head that includes an individual channel, a first manifold, a filter, a second manifold, and a bypass path. The individual channel has a nozzle.  Hayashi (US 9,878,539) discloses a liquid discharge apparatus that includes an individual flow passage member; and a common flow passage member joined to the individual flow passage member in a first direction. The common flow passage member has manifold flow passages corresponding to the connecting hole groups respectively. Each of the manifold flow passages extends in the second direction and is connected to the nozzles via the connecting holes.  Nodsu (US 9,061,532) discloses an inkjet head that includes a plurality of individual flow passages each including a nozzle and a manifold commonly communicating with the plurality of individual flow passages, a heater that heats ink in the manifold, and a temperature sensor that detects a temperature of ink in the manifold.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN H DO/Primary Examiner, Art Unit 2853